1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     [Proposed] Attorneys for Defendant
6    JASON CORBISEZ

7
                              IN THE UNITED STATES DISTRICT COURT
8
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                     Case No. 6:18-MJ-00060-JDP
11
                     Plaintiff,                     MOTION AND ORDER FOR APPOINTMENT OF
12                                                  COUNSEL
             v.
13
      JASON CORBISEZ,                                NEXT DATE: November 28, 2018
14                                                   TIME      10:00 a.m.
                     Defendant.                      JUDGE:    Hon. Jeremy D. Peterson
15
16          Defendant, Jason Corbisez, requests appointment of the Federal Public Defender to
17   represent him in this action. Separately, he has tendered a Financial Affidavit to the Clerk of the
18   Court. Undersigned counsel has, with permission from Mr. Corbisez, signed the affidavit. Mr.

19   Corbisez is in an in-patient rehabilitation facility and cannot do so personally.

20   DATED: November 26, 2018                      Respectfully submitted,
21
                                                   HEATHER E. WILLIAMS
22                                                 Federal Defender

23                                                 /s/ David Harshaw
                                                   DAVID HARSHAW
24                                                 Assistant Federal Defender
25                                                 [Proposed] Attorneys for JASON CORBISEZ
26
27
28
                                                      -1-
1                                                  ORDER
2             Having considered the separately tendered financial affidavit, the court appoints the
3    Federal Defender in Case No. 6:18-MJ-00060-JDP to represent Jason Corbisez.
4
     IT IS SO ORDERED.
5
6
     Dated:      November 27, 2018
7                                                       UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -2-
